OPINION OF THE COURT
PER CURIAM:
This is an appeal, nunc pro tunc, from an order entered in the Court of Common Pleas of Dauphin County dismissing a petition for post-conviction relief.
Appellant raises four assertions of ineffective assistance of counsel:
one: trial counsel was ineffective for failing to move to suppress appellant’s October 25, 1972, confession;
two: trial counsel was ineffective for failing to object to opinion testimony concerning a fingerprint;
three: appellate counsel was ineffective for failing to preserve the suppression issue;
*234four: appellate counsel was ineffective for failing to preserve the issue of opinion testimony.
No evidentiary hearing was held and the record is insufficient to determine if counsel failed to preserve issues of arguable merit.
Accordingly, the record is remanded to conduct an evidentiary hearing on appellant’s claims of ineffective assistance of counsel. Thereafter, the record and findings will be returned to this Court for disposition of the instant appeal.